United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
St. Paul, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Charles M. Cochrane, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1588
Issued: September 13, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 21, 2011 appellant, through her attorney, filed a timely appeal from a March 16,
2011 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying
modification of a loss of wage-earning capacity decision. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established modification of the April 13, 2009 loss of
wage-earning capacity determination.
FACTUAL HISTORY
On October 25, 2005 appellant, then a 42-year-old mail processor, filed an occupational
disease claim alleging that she injured her back causally related to factors of her federal
1

5 U.S.C. § 8101 et seq.

employment. OWCP accepted the claim for herniated discs at L4-5 and L5-S1. On June 22,
2006 appellant underwent a discectomy at L4-5 and decompression of lateral recess stenosis.
She returned to limited-duty employment on September 25, 2006.
On December 31, 2008 appellant accepted an offer of modified employment with the
employing establishment. Her duties included casing mail for six hours a day, riffling through
letters two hours a day, sweeping a letter case for 30 minutes a day and working “[a]s directed
within restrictions” for 8 hours a day.
By decision dated April 13, 2009, OWCP found that appellant’s actual earnings as a
modified mail processing clerk fairly and reasonably represented her wage-earning capacity and
that her earnings met or exceeded that of the job held when injured.
On May 26, 2010 appellant filed a notice of recurrence of disability dated May 14, 2010
causally related to her accepted employment injury. She indicated that the employing
establishment withdrew her job offer because there was no work available under the National
Reassessment Program (NRP). Appellant also filed a claim for compensation (Form CA-7) on
May 21, 2010 requesting compensation beginning May 10, 2010.
In response to OWCP’s request for additional information, by letter dated June 15, 2010,
appellant related that she believed that the original loss of wage-earning capacity determination
was in error as she was sent home on May 15, 2010 without accommodation.2 She maintained
that the nature and extent of her disability due to her employment injury had not changed.
Appellant noted that the employing establishment instructed her to file a notice of recurrence of
disability and claim for compensation for her lost wages.
By decision dated July 20, 2010, OWCP denied modification of the April 13, 2009 loss
of wage-earning capacity determination. It found that appellant had not established a material
change in her injury-related condition.
On August 18, 2010 appellant requested an oral hearing before an OWCP hearing
representative. By letter dated October 12, 2010, her attorney argued that the position provided
by the employing establishment was created solely for appellant and was “never available for
application or bid by other employees….”3
At the hearing, held on December 28, 2010, appellant related that the job offered on
December 31, 2008 was not a bid position. In the modified position she cased mail for four to
five hours per day and riffled through mail to make sure letters had proper postage. After her
limited-duty position was removed, she returned to work on July 4, 2010 for two and a half hours
per day. Appellant’s attorney argued that the job was provided to “accommodate her restrictions
2

In a report dated July 7, 2010, Dr. Charles J. Hipp, a Board-certified internist, found that appellant required
modified duty due to continued low back and radicular symptoms from her work injury. He stated, “Her medical
condition has been stable and has not worsened nor has it improved.”
3

On December 1, 2010 the employing establishment discussed appellant’s limited-duty position based on the
December 31, 2008 job offer and asserted that the work she performed was necessary but that due to a reduction in
mail volume was now done by bid employees.

2

after [her] work injury” rather than a position that other employees could apply for.
contended that the position was makeshift.

He

By decision dated March 16, 2011, the hearing representative affirmed the July 20, 2010
decision. He found that the position was not makeshift as it required casing mail and as the
employing establishment described it as necessary work.
On appeal appellant’s attorney argues that OWCP improperly failed to send him a copy
of the December 1, 2010 letter from the employing establishment. He further contends that the
December 31, 2008 position was makeshift as it had no position title and included duties from
various positions to accommodate appellant’s restrictions.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.4 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.5
FECA Bulletin No. 09-05, however, outlines OWCP procedures when limited-duty
positions are withdrawn pursuant to NRP. If, as in the present case, a formal loss of wageearning capacity decision has been issued, OWCP must develop the evidence to determine
whether a modification of that decision is appropriate.6
ANALYSIS
OWCP accepted that appellant sustained herniated discs at L4-5 and L5-S1 causally
related to factors of her federal employment and authorized a June 22, 2006 discectomy at L4-5
and decompression of lateral recess stenosis. She returned to limited-duty employment on
September 25, 2006. On December 31, 2008 appellant accepted an offer of modified
assignment. By decision dated April 13, 2009, OWCP determined that her actual earnings as a
modified mail processor effective December 31, 2008 fairly and reasonably represented her
wage-earning capacity.
Appellant worked in the full-time modified-duty position until May 14, 2010, when the
employing establishment sent her home as part of NRP after determining that it did not have
work available for her position. She filed a claim for compensation and notice of recurrence of
disability based on the withdrawal of her job offer under NRP. Appellant, through her attorney,
argued that the original determination was erroneous as it was a makeshift position created
specifically for her needs.
4

Harley Sims, Jr., 56 ECAB 320 (2005); Tamra McCauley, 51 ECAB 375, 377 (2000).

5

Id.

6

FECA Bulletin No. 09-05 (issued August 18, 2009).

3

As noted, OWCP issued a formal loss of wage-earning capacity decision on
April 13, 2009. The employing establishment reassessed appellant’s rated position under NRP,
resulting in a withdrawal of limited duty and a claim for wage-loss compensation beginning
May 14, 2010 filed by appellant. OWCP analyzed the case under the customary criteria for
modifying a loss of wage-earning capacity determination, but did not acknowledge FECA
Bulletin No. 09-05 or fully follow the procedures outlined therein for claims, such as this, in
which limited-duty positions are withdrawn pursuant to NRP.
When a loss of wage-earning capacity decision has been issued, FECA Bulletin
No. 09-05 requires OWCP to develop the evidence to determine whether a modification of the
decision is appropriate.7 FECA Bulletin No. 09-05 asks OWCP to confirm that the file contain
documentary evidence supporting that the position was an actual bona fide position. FECA
Bulletin No. 09-05 requires OWCP to review whether a current medical report supports workrelated disability and establishes that the current need for limited duty or medical treatment is a
result of injury-related residuals, and to further develop the evidence from both the claimant and
the employing establishment if the case lacks current medical evidence.8
Further, the Bulletin states that OWCP may undertake further nonmedical development,
such as requiring that the employing establishment address in writing whether the position on
which the loss of wage-earning capacity determination was based was a bona fide position at the
time of the rating, and to direct the employing establishment to review its files for
contemporaneous evidence concerning the position.9
If, after development and review by OWCP, the evidence establishes that the loss of
wage-earning capacity decision was proper and none of the customary criteria for modifying the
determination were met, then OWCP may issue a decision denying modification of the loss of
wage-earning capacity determination.10
As OWCP failed to follow the guidelines in FECA Bulletin No. 09-05, the Board will set
aside the March 16, 2011 decision and remand the case for further consideration. After proper
compliance with FECA Bulletin No. 09-05 guidelines, OWCP shall issue an appropriate de novo
decision on appellant’s entitlement to wage-loss compensation beginning May 14, 2010.11
CONCLUSION
The Board finds that the case is not in posture for decision.

7

Id.

8

Id. at § I.A.1-2

9

Id. at § I.A.3.

10

Id. at § I.A.4.

11

See M.E., Docket No. 11-1416 (issued May 17, 2012).

4

ORDER
IT IS HEREBY ORDERED THAT the March 16, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: September 13, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

